                                                                          Service of Process
                                                                          Transmittal
                                                                          05/25/2021
                                                                          CT Log Number 539622229
TO:     Susan Pecoraro
        Electric Boat Corporation
        75 Eastern Point Rd
        Groton, CT 06340-4989

RE:     Process Served in Connecticut

FOR:    Electric Boat Corporation (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                    Otto Cardona, Pltf. vs. Electric Boat Corporation, Dft.
DOCUMENT(S) SERVED:                 Attachment(s), Summons, Complaint, Statement
COURT/AGENCY:                       New London at New London Superior Court Judicial District, CT
                                    Case # NONE
NATURE OF ACTION:                   Employee Litigation - Harassment
ON WHOM PROCESS WAS SERVED:         C T Corporation System, East Hartford, CT
DATE AND HOUR OF SERVICE:           By Process Server on 05/25/2021 at 12:33
JURISDICTION SERVED :               Connecticut
APPEARANCE OR ANSWER DUE:           On or before the second day after 06/29/2021
ATTORNEY(S) / SENDER(S):            Christine Conley
                                    Embry Neusner Arscott & Shafner, LLC
                                    18 Poquonnock Road
                                    Groton, CT 06340
                                    860-449-0341
ACTION ITEMS:                       CT has retained the current log, Retain Date: 05/26/2021, Expected Purge Date:
                                    05/31/2021

                                    Image SOP

                                    Email Notification, Susan Pecoraro specorar@gdeb.com

                                    Email Notification, Kelly Lewis klewis2@gdeb.com

                                    Email Notification, Dixie Baalman dbaalman@gdeb.com

                                    Email Notification, Matthew S. Luxton mluxton@gdeb.com

REGISTERED AGENT ADDRESS:           C T Corporation System
                                    67 Burnside Ave
                                    East Hartford, CT 06108
                                    800-448-5350
                                    MajorAccountTeam1@wolterskluwer.com




                                                                          Page 1 of 2 / DF
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    05/25/2021
                                                                                                    CT Log Number 539622229
TO:         Susan Pecoraro
            Electric Boat Corporation
            75 Eastern Point Rd
            Groton, CT 06340-4989

RE:         Process Served in Connecticut

FOR:        Electric Boat Corporation (Domestic State: DE)




The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / DF
5/24/2021                                                                        Commercial Recording Division
                                                                                                  _.,n•   y    ,•. 1•-

  Business Inquiry
   Business Details
                Business Name: ELECTRIC BOAT CORPORATION                                     Citizenship/State Inc: Foreign/DE

                   Business ID: 0525741                                                     Last Report Filed Year: 2020

            Business Address: 75 EASTERN POINT RD., GROTON, CT, 06340                              Business Type: Stock

                Mailing Address: 75 EASTERN POINT RD., GROTON, CT, 06340                         Business Status: Active

         Date Inc/Registration: Nov 22, 1995

    Commence Business Date: Dec 11, 1995

      Annual Report Due Date: 11/19/2021

                  NAICS Code: Manufacturing (33)                                                NAICS Sub Code: Ship Building and Repairing (336611 )



   Principals Details
   Name/Title                              Business Address                                Residence Address

   JOHN V. LEONARD. JR.                    75 EASTERN POINT RD., GROTON, CT,06340.
                                                                                           75 EASTERN POINT RD., GROTON, CT, 06340, USA
   TREASURER                               USA

                                           75 EASTERN POINT RD„ GROTON, CT, 06340,
   BLAISE F. BRENNAN SECRETARY                                                             75 EASTERN POINT RD., GROTON, CT, 06340, USA
                                           USA

                                           75 EASTERN POINT RD., GROTON, CT,06340,
   ANDREW C. CHEN TREASURER                                                                75 EASTERN POINT RD., GROTON, CT, 06340, USA
                                           USA

   IMPORTANT: There are more principals for this business that are not shown here,                                                      View All Principals(4)

   Agent Summary
                            Agent Name C T CORPORATION SYSTEM

                 Agent Business Address 67 BURNSIDE AVE, EAST HARTFORD, CT,06108-3408

                Agent Residence Address    NONE

                   Agent Mailing Address   NONE




https://www.concord-sots.agov/CONCORD/online?sn=PublicInguiry&eid=9740                                                                                           1/1
SUMMONS - CIVIL                                                                                                                      STATE OF CONNECTICUT
 JD-CV-1 Rev. 10-15
 C.G.S.§§ 51-346. 51-347, 51-349. 51-350, 52-45a,                                                                                        SUPERIOR COURT
 52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                          wwW.jud.Ct.g0V         iana
                                                                                                                                                                                    e l
See other side for instructions

n "X" if amount, legal interest or property in demand, not including interest and
1---1 costs is less than $2,500.
      "X" if amount, legal interest or property in demand, not including interest and
      costs is $2,500 or more.
      "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
 Address of court clerk where writ and other papers shall be filed (Number. street, town and zip code) Telephone number of clerk                  Return Date (Must be a Tuesday)
(C.G.S §§ 51-346. 51-350)                                                                             (with area code)

70 Huntington Street, New London, CT 06320                                                                       ( 860 )443-5363                  J une                       29 , 2 021
                                                                                                                                                         Month                   —77r7—
El Judicial District                                              Al (Town in which writ is returnable)(C.G S. §§ 51-346, 51-349)                 Case type code (See list on page 2)
                                     0 GA.
11 Housing Session                    Number:                      New London                                                                      Major: T                Minor: 90
 For the Plaintiff(s) please enter the appearance of:
 Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                      Juns number Ito Se entered by attorney only)
 Embry Neusner Arscott &Shafner, LLC, 118 Poquonnock Road, Groton, CT 06340                                                                       102932
 Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
(860 ) 449-0341
 The attorney or law firm appearing for the plaintiff, or the plaintiff if                                 Email address for delivery of papers under Section 10-13 (if agreed to)
 self-represented, agrees to accept papers (service) electronically in
 this case under Section 10-13 of the Connecticut Practice Book.
                                                                             ci yes              No        receptionist@embryneusner.com

 Number of Plaintiffs: 1                         Number of Defendants: 1                           0 Form JD-CV-2 attached for additional parties
      Parties             Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
      First            Name: CARDONA, OTTO                                                                                                             P-01
     Plaintiff         Address: 16 Ann St New London, CT 06320

    Additional         Name:                                                                                                                                                             P-02
     Plaintiff         Address:

      First            Name:       Electric Boat Cor orat on                                                                                                                             0-01
    Defendant          Addres          L; i uorpora lo    s em,67 Burnside Ave, East Hartford, CT, 06108-3408
    Additional         Name:                                                                                                                                                             0-02
    Defendant          Address:

    Additional         Name:                                                                                                                                                             0-03
    Defendant           Address:
    Additional         Name:                                                                                                                                                             0-04
    Defendant          Address:

 Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit.
 2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
    Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Return Date unless you receive a separate notice telling you to come to court.
 3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
    obtained at the Court address above or at www.jud.ct.gov under "Court Forms,"
 4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
    insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
    library or on-line at wwwfud.ct.gov under "Court Rules."
 5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
    legal questions.
 Signed (Sign and "X" proper box)                                       l Commissioner of the
                                                                      rie                           Name of Person Signing at Left                                   Date signed
                                                                          Superior Court
                                                                      11  Assistant Clerk           Christine Conley                                                 05/24/2021
 If this Simmons is signed by a Clerk:                                                                                                                        F r Court U          n
 a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.
 b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.                                      A                                               EST
 c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
 d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
     in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.                                            . NIZIA   EWICZ
                                                                                                                                                CC NN TIC       ATE MARSHAL
                                                                                                                                                   I I    ENT PERSON
  I certify I have read and            Signed (Sell-Represented Plaintiff)                                                   Date                      Do      Number
  understand the above:
                                                                                         (Page 1 of 2)
RETURN DATE: JUNE 29, 2021                                      SUPERIOR COURT

OTTO CARDONA                                                    J.D. OF NEW LONDON

VS.                                                             AT NEW LONDON

ELECTRIC BOAT CORPORATION                                       MAY 24, 2021


                                               COMPLAINT

   At all times relevant herein, the Plaintiff, Otto Cardona, has been employed at Electric

  Boat Corporation Since August 24, 2016 at Groton, Connecticut.

      I. At all times relevant herein, the Defendant Electric Boat Corporation owned,

         operated, controlled, maintained, managed, supervised, and/or was otherwise

         responsible for the facility in Groton, Connecticut including Department 453.

  2. Defendant Electric Boat Corporation is a foreign corporation doing business in the

         State of Connecticut.

   3. At all times mentioned herein, the defendants, Richard White and Louise

         Cunningham, were supervising the ii)laintiff, Otto Cardona, as the Defendant Electric

         Boat Corporation's agents, servants or employees.

   4. Beginning in December 2018 and continuing until around March or April 2019,

         Plaintiff Otto Cardona's coworkers subjected the plaintiff to harassment, mocking of

         his accent and Guatemalan ancestry while working at Defendant Electric Boat




                                      EMBRY NEUSNER ARSCOTT & SHAFNER, LLC
                                                                                      JURIS NUMBER 102932
             PO. BOX 1409   118 POQUONNOCK RD. GROTON, cf 06340-1409 (860) 449-0341
   Corporation in violation of Title VII of the Civil Rights Action of 1964, 42 USC §

   2000e-2 and Conn. Gen. Stat. §46a-60 (b)(1).

5. Beginning in July 2019 and continuing through July 19, 2019, Plaintiff Otto

   Cardona's coworkers subjected the plaintiff to harassment, racial jokes,

   discriminatory remarks, mocking of his accent and Guatemalan ancestry while

   working at Defendant Electric Boat Corporation in violation of Title VII of the Civil

   Rights Action of 1964,42 USC § 2000e-2 and Conn. Gen. Stat. §46a-60(b)(1).

6. On July 22, 2019, Plaintiff Otto Cardona submitted an internal complaint with

   Defendant Electric Boat's EEO Program and Employee Complaint Procedures.

7. On September 18, 2019, Plaintiff Otto Cardona was sent an anonymous email scan

   via his assigned computer while working at Defendant Electric Boat Corporation

   directing him to stop complaining about his coworkers in violation of The Civil

   Rights Action of 1964, 42 USC Section 2000e-2, Connecticut General Statutes

   Section 46a-60(b)(4).
                           1
8. Defendant Electric Boat Corporation failed to properly discipline coworkers or

   otherwise remediate the situation.

9. Coworkers' acts and Defendant Electric Boat Corporation's omissions subjected Mr.

   Cardona to unlawful harassment and created an intimidating, hostile, and offensive

    work environment in violation of The Civil Rights Action of 1964, 42 USC Section

   2000e-2, Conn. Gen. Stat. §46a-60(b)(1), and Conn. Gen. Stat. §46a-60(b)(4).




                                 EMERY NEUSNER ARSCOTT & SHAFNER, LLC

                       118 POQUONNOCK RD. GROTON, CT 06340-1409 (860) 449-0341   JURIS NUMBER 102932
       P.O. BOX 1409
                                                   2
10. Mr. Cardona has exhausted his administrative remedies by filing a timely complaint

   with the Connecticut Commission on Human Rights and Opportunities(CHRO)with

   regard to his harassment claim and has filed this action within 90 days of receiving a

   release ofjurisdiction.

I I . As a direct and proximate result of the above-said conduct of Defendant Electric
   Boat Corporation, Plaintiff Otto Cardona has suffered and continues to suffer from,
   including     but not limited            to, severe and           permanent emotional distress,
   embarrassment, humiliation, and apprehension. Furthermore, to treat these injuries,
   Mr. Cardona was placed on a substantial program of therapy, and was administered
   medication. All the injuries will require further care and are permanent in nature. It
   is likely that Mr. Cardona's injuries will be the source of continuing pain and
   disability. In addition, he suffered and will in the future continue to suffer great
   physical and mental pain and has been and will in the future be unable to participate
   in many of the activities in which he engaged prior to this incident.

1 2. As a result of suffering these injuries, Otto Cardona has been caused to lose time and
   wages from his regular employment and to incur permanent impairment of his
   earning capacity, all to his financial loss.
13. As a further result of the defendant's conduct, Otto Cardona has inqurred and will
   continue to incur expenses for medical care, therapy, medication and other related
   expenses for treatment of his injuries, all to his financial loss.
14. As a result of sustaining these injuries, Otto Cardona has been caused to suffer an
   overall physical discomfort that imposes restrictions on his ability to partake in and
   enjoy all of life's activities.




                                 EMBRY NEUSNER ARSCOTT & SHAFNER, LLC
                                                                      449-0341   JUR1S NUMBER 102932
       P.O. BOX 1409   118 POQUONNOCK RO. GROTON. CT 06340.1409 (860)
WHEREFORE,the Plaintiff claims a trial by jury and

   1. Compensatory damages;

   2. Fees, costs, expenses, attorney's fees and expert costs;

   3. Punitive Damages;

   4. Such other relief in equity or law that may pertain.

                                                      THE PLAINTIFF

                                                           C
                                                      By
                                                      Christine Conley
                                                      Embry Neusner Arscott & Shafner, LLC
                                                      1 18 Poquonnock Road
                                                      Groton, CT 06340
                                                      Tel.(860)449-0341
                                                      Firm Juris No. 102932




                                                                                      ICZ
                                                             CONN          T   ST    MARSHAL
                                                                IN         ERE    ERSON



                                    EMBRY NEUSNER ARSCOTT & SHAPNER, LLC

                           118 POOUONNOCK RD. GROTON, C4 06340-1409 (360) 449-0341   JURIS NUMBER 102932
           P.O. BOX 1409
RETURN DATE: JUNE 29, 2021                                   SUPERIOR COURT

OTTO CARDONA                                                 J.D. OF NEW LONDON

VS.                                                          AT NEW LONDON

ELECTRIC BOAT CORPORATION                                    MAY 24, 2021


                           STATEMENT OF AMOUNT IN DEMAND


The Plaintiff Otto Cardona claims damages in excess of $15,000.00



                                                    THE PLAINTIFF,


                                                    By     --
                                                    Christine Conley
                                                    Embry Neusner Arscott & Shafner, LLC
                                                    1 18 Poquonnock Road
                                                    Groton, CT 06340
                                                    Tel.(860)449-0341
                                                    Firm Juris No. 102932




                                                                                            EWIC
                                                                                          ATE MARSHAL
                                                                                        T PERSON




                                    EMBRY NEUSNER ARSCOTT & SHAFNER. LLC
                                                        06340.1409 (860) 449.0341   JURIS NUMBER 102932
           P.O. BOX 1409   118 POOUONNOCK NP. GROTON,
